In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-19-00196-CV
      ___________________________

   IN THE INTEREST OF A.F., A CHILD



  On Appeal from the 323rd District Court
          Tarrant County, Texas
      Trial Court No. 323-107548-18


Before Bassel, J.; Sudderth, C.J.; and Gabriel, J.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Appellant A.F. (Father) appeals the termination of his parental rights to his

daughter Anna.1 After a bench trial, during which evidence was presented that Father

had used drugs and had exposed Anna to drugs, that Father had continued to test

positive for drugs while the case was pending, and that Father did not complete the

tasks on his service plan, the trial court found by clear and convincing evidence that

Father’s actions (and inaction) satisfied the grounds listed in Texas Family Code

section 161.001(b)(1)(D), (E), and (O) and that termination of Father’s parental rights

was in Anna’s best interest. See Tex. Fam. Code Ann. §§ 161.001(b)(1)(D), (E), (O),

(2). See generally In re A.B., 437 S.W.3d 498, 503 (Tex. 2014) (recognizing appellate

court need not detail the evidence if affirming termination judgment). We affirm.

       Father’s appointed appellate counsel has filed a motion to withdraw as counsel

and a brief in support of that motion in which he asserts that Father’s appeal is

frivolous. Although given the opportunity to file a pro se response to the Anders

brief, Father did not file a response. The Department of Family and Protective

Services filed a letter agreeing that the appeal is frivolous and stating that it would not

file a response to the motion to withdraw.

       Counsel’s brief and motion meet the requirements of Anders v. California by

presenting a professional evaluation of the record demonstrating why there are no

      1
        See Tex. R. App. P. 9.8(b)(2) (requiring court to use aliases to refer to minors in
an appeal from a judgment terminating parental rights). All children are referred to
using aliases.

                                             2
reversible grounds on appeal and referencing any grounds that might arguably support

the appeal. See 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); see also In re K.M., 98
S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003, order) (holding Anders procedures

apply in parental–rights termination cases), disp. on merits, No. 02-01-00349-CV, 2003
WL 2006583 (Tex. App.—Fort Worth May 1, 2003, no pet.) (mem. op.) (per curiam).

       In reviewing an Anders brief, this court is not required to review the merits of

each claim raised in the brief or in a pro se response. Cf. Bledsoe v. State, 178 S.W.3d
824, 827 (Tex. Crim. App. 2005). Rather, this court’s duty is to determine whether

there are any arguable grounds for reversal and, if there are, to remand the case to the

trial court so that new counsel may be appointed to brief the issues. Id. Thus, we

conduct an independent evaluation of the record to determine whether counsel is

correct in determining that the appeal is frivolous. Cf. Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991); see also K.M., 2003 WL 2006583, at *2.

      We have carefully reviewed the appellate record and counsel’s brief. Finding

no reversible error, we agree with counsel that this appeal is without merit. See Bledsoe,
178 S.W.3d at 827; In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet.

denied). Therefore, we affirm the trial court’s judgment terminating Father’s parental

rights to Anna.

      Because counsel’s motion to withdraw does not show good cause for the

withdrawal independent from counsel’s conclusion that the appeal is frivolous, we

deny the motion. See In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (order); In re C.J.,

                                            3
501 S.W.3d 254, 255 (Tex. App.—Fort Worth 2016, pets. denied). Accordingly,

counsel remains appointed in this appeal through proceedings in the supreme court

unless otherwise relieved from her duties for good cause in accordance with family

code section 107.016(3)(C). See P.M., 520 S.W.3d at 27.


                                                    Per Curiam

Delivered: October 3, 2019




                                          4